Citation Nr: 1740266	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-40 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to July 27, 2011, and in excess of 20 percent thereafter, for service-connected right lower extremity peripheral neuropathy, on a schedular basis.

2.  Entitlement to a disability rating in excess of 10 percent prior to January 16, 2014, and in excess of 20 percent thereafter, for service-connected left lower extremity peripheral neuropathy, on a schedular basis.

3.  Entitlement to a disability rating in excess of 10 percent prior to July 27, 2011, and in excess of 20 percent thereafter, for service-connected right lower extremity peripheral neuropathy, on an extraschedular basis.

4.  Entitlement to a disability rating in excess of 10 percent prior to January 16, 2014, and in excess of 20 percent thereafter, for service-connected left lower extremity peripheral neuropathy, on an extraschedular basis.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to January 16, 2014.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy.  In May 2012, the RO increased the rating for the Veteran's right lower extremity peripheral neuropathy to 20 percent effective from July 27, 2011.  In February 2014, the RO increased the rating for his left lower extremity peripheral neuropathy to 20 percent, effective from January 16, 2014. 

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  Thereafter, the case was remanded to the RO in June 2011.  The Veteran elected another hearing, which was conducted by the undersigned in November 2014.  Transcripts of both hearings are of record. 

The Veteran claimed a TDIU in September 2010 due to his service-connected peripheral neuropathy and peripheral vascular disease.  The RO denied the claim in an April 2011 rating decision.  The Veteran testified in November 2014 that due to his peripheral neuropathies, he is unable to perform the duties of his prior employment, and the undersigned found that his claim includes TDIU under Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009), as the issue has been raised again.

This matter was most recently before the Board in October 2016.  The Board denied the Veteran's claims for increased ratings for peripheral neuropathy on a schedular basis and remanded the claims for increased ratings on an extraschedular basis for additional evidentiary development, as well as the Veteran's claim seeking entitlement to a TDIU.

The Veteran subsequently appealed the Board decision denying his increased rating claims for peripheral neuropathy on a schedular basis to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Order, the granted a Joint Motion for Partial Remand which vacated that portion of the Board's October 2016 decision.

In a December 2016 rating decision, the RO granted the Veteran entitlement to a TDIU and assigned an effective date of January 16, 2014.  The Board previously remanded that issue as part of a claim for increased rating that had been pending prior to January 16, 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the award of TDIU effective January 16, 2014 is not a complete grant of benefits and the claim for TDIU prior to January 16, 2014 is still on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

As noted in the Joint Motion, the Veteran's record includes a copy of a June 2008 statement from the Veteran's private doctor concluding that EMG testing showed severe bilateral diabetic peripheral neuropathy in both feet.  A copy of the statement in the Veteran's claims file includes an attachment with test results, interpretation and comments for motor nerve conduction, f-wave studies, sensory nerve conduction, h-waves and needle EMG examination.

The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities are rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  The Board notes that 38 C.F.R. § 4.124a does not provide guidance as to interpreting the results of the various studies attached to the June 2008 private doctor's statement.  Moreover, the Board is not competent to evaluate the clinical significance of the test results.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In addition to the need to interpret the study, the findings were characterized as showing severe peripheral sensory and motor neuropathy and evidence of mild to moderate bilateral chronic lumbar radiculopathy at L4 L5 nerve roots.  The service-connected peripheral neuropathy is secondary to service-connected diabetes mellitus; however, the Veteran is not service-connected for a back disability.  Thus, the interpretation of the June 2008 EMG results should also include a differentiation, to the extent possible, between symptoms related to the neuropathy and those related to radiculopathy. 

The Veteran has been afforded several VA examinations to evaluate the severity of his peripheral neuropathy.  However, none of these VA examination reports have provided commentary on the significance of the clinical studies attached to the June 2008 private examiner's statement, or provided any comment on the private examiner's conclusion that there was electrodiagnostic evidence of severe sensory and motor neuropathy in the bilateral lower extremities.  As such, remand is needed to obtain a retrospective opinion from a VA examiner on the severity of the Veteran's peripheral neuropathy with consideration of these diagnostic studies. 

The Veteran was last afforded a VA examination in November 2016 to evaluate the severity of his bilateral lower extremity peripheral neuropathy.  However, this examination is inadequate to adjudicate the Veteran's claims.  Initially, the Board observes that the VA examiner based his findings, at least in part, on electromyography (EMG) testing that was conducted in September 2008.  As the Veteran has maintained during his November 2014 Board hearing testimony that his symptoms have worsened, remand is needed to afford him a new VA examination with updated clinical examination findings.  Further, the November 2016 VA examination report does not address statements made by the Veteran during his Board hearing testimony that his symptoms of peripheral neuropathy have been so painful as to impact his ability to sleep.  On remand, the VA examiner should address these statements.

Finally, the Board observes that the Veteran has provided inconsistent dates as to when he became too disabled to work as a result of his service-connected disabilities.  See VA Form 21-8940 dated September 2010 and November 2014.  On remand, the Veteran should be contacted and asked to provide a detailed educational, income and employment history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since October 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that he provide a detailed educational, income and employment history.  Specifically, ask the Veteran to clarify inconsistent statements in the record concerning when he became too disabled to work as a result of his service-connected disabilities.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  Copies of all pertinent records from the Veteran's claims folder must be made available to the examiner.  All indicated tests should be performed, including current results of EMG testing and any other relevant testing used to evaluate the severity of the Veteran's disabilities.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's peripheral neuropathy of the bilateral lower extremities.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

In evaluating the severity of the Veteran's respective disabilities, the examiner is asked to do the following: (i) interpret the results of EMG and testing results attached to a June 2008 private examiner's statement and provide a retrospective opinion on the severity of the Veteran's peripheral neuropathy that is reflected in the results of these studies; (ii) address the June 2008 private examiner's conclusion that there was electrodiagnostic evidence of severe sensory and motor neuropathy in the bilateral lower extremities and differentiate, to the extent possible, between symptoms related to the neuropathy and those related to radiculopathy, and; (iii) statements made by the Veteran that his symptoms of peripheral neuropathy have been so painful as to impact his ability to sleep.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




